28 So. 3d 971 (2010)
Eyleen CARABALLO, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 1D09-3301.
District Court of Appeal of Florida, First District.
February 25, 2010.
Eyleen Caraballo, pro se, Appellant.
Geri Atkinson-Hazelton and Louis A. Gutierrez, Unemployment Appeals Commission, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Torres v. Florida Unemployment Appeals Comm'n, 983 So. 2d 10 (Fla. 3d DCA 2008); Buns Unlimited of Florida, Inc. v. Unemployment Appeals Comm'n, 508 So. 2d 786 (Fla. 5th DCA 1987).
CLARK, ROWE, and MARSTILLER, JJ., concur.